Concurring Opinion.
Watkins, J.
On making an independent examination of this case, I feel satisfied that the opinion of the court is correct.
It appears to my mind clear that the claim for the award was made originally in the name and for the account of Marquis Fourcher de Circé; that he made a wülinstituting his wife his universal legatee and died; that his widow succeeded to all the rights of her deceased husband, and made a will instituting her nephews and nieces universal *511legatees in equal amounts. She died, and her executor was made party to the proceedings before the commission, and subsequently the opponents made themselves parties thereto, and joined the executor in virtue of their rights as legatees.
Tire commission made an award in general terms, not designating the names of the beneficiaries. The award was paid to the French Government and it transmitted same to Arthur Denis, executor. This, he proposed to distribute among all the legatees ratably, under the terms of the will. Opponents set up claim to the whole in virtue of their being French citizens, as well as legatees. They do not claim as simple heirs, and sue for a fund in the hands of a stranger, but appear in the succession of Mrs. Foucher de Circé, and claim as legatees, the whole sum it bring in excess of tlie share allotted to them.
We must of necessity treat tliis fund as tlie property of Mrs. Foucher’s succession and not that of opponents. They being collaterals had no rights except under the will of Mrs. Foucher. The whole record furnishes ample proof of this, and I concur in the majority opinion of the court.